Citation Nr: 1546652	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-18 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the Veteran testified during a Board hearing in Chicago, Illinois, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The Veteran's claims for service connection were filed as claims to reopen a previous final denial based on new and material evidence.  The RO considered the claims reopened in its February 2010 rating decision.  The Board concurs with this determination and will not address the new and material evidence aspect of this matter further in this appeal.  


FINDING OF FACT

The Veteran's acquired psychiatric disorder is related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for PTSD, based on an incident when he discovered the body of a fellow soldier who had just shot himself.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as psychosis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).  

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2). 

Service treatment records do not show any treatment for or symptoms of any mental health condition.  No psychiatric abnormalities were noted at the Veteran's July 1966 entrance examination.  No abnormalities of any kind were noted at the Veteran's August 1968 separation examination, but the Veteran reported a history of nervous trouble in the accompanying report of medical history, which he had denied in the report accompanying his entrance examination.

Private treatment records indicate that the Veteran sought psychiatric treatment in September 2005.  The Veteran reported that he was getting anxiety attacks "again" after being stressed out at work.  He was also getting irritable and short-tempered.  He was diagnosed with anxiety disorder with panic episodes and put on medication.  He continued treatment through March 2006.

In a January 2006 statement, the Veteran described discovering his fellow soldier's body immediately after he committed suicide.  He remembered it clearly because it happened during the Veteran's birthday party.  He also submitted a copy of a letter he wrote to his sister from Vietnam describing the incident.

In two statements dated September and October 2008, the Veteran again described discovering his fellow soldier's body, and how the images have haunted him since.  He also reported that he sought psychiatric treatment from a VA facility in 1969 or 1970.  He said he was prescribed medication.  The Veteran further stated that the morning that his fellow soldier committed suicide, the Veteran had seen him kissing another man.  The Veteran believed that the soldier had killed himself because he knew the Veteran had seen him with the man.

In July 2009, VA confirmed the Veteran's stressor through the Combat Area Casualty File.  The Veteran had correctly identified the exact date of the incident (the Veteran's birthday) and the name of the soldier.

The Veteran underwent a VA examination in October 2009.  After reviewing the Veteran's file and conducting a clinical examination, the examiner found that the Veteran did not meet the diagnostic criteria for PTSD, and instead diagnosed him with anxiety disorder, noting that he had longstanding difficulties with anxiety.  The Veteran's Global Assessment of Functioning (GAF) score was assessed at 80.  The examiner opined that it was less likely than not that the Veteran's anxiety was related to service, stating that it was generally related to stress at work. 

In March 2014, the RO determined that any VA treatment records from 1969 or 1970 were not available for review.

At his September 2014 hearing, the Veteran again stated that he sought treatment from VA in the late sixties or early seventies.  He reported anxiety, panic attacks, and nightmares, so his VA doctor prescribed Librium.  He did not seek treatment again until 2005.  The Veteran felt that his VA examination was inadequate because the examiner concentrated on his pre-service and post-service history and did not ask him anything about his time in Vietnam.

VA treatment records indicate that the Veteran was treated for a mental health condition in September and October of 2014.  He reported difficulty coping with anxiety since Vietnam.  He was diagnosed with unspecified anxiety, rule out PTSD and panic disorder.  He was assigned a GAF score of 55.

The Board finds sufficient evidence to link the Veteran's acquired psychiatric disorder to service.  Although the VA examiner opined that the two are most likely unrelated, the opinion was not supported by an adequate rationale.  The examiner referred to the Veteran's anxiety problems as longstanding, but did not square this description with the conclusion that the Veteran's anxiety was related to current troubles at work.  Similarly, the examiner did not address the Veteran's reports of anxiety in service and shortly thereafter, and the examiner gave no reason why current troubles at work caused the Veteran's disorder rather than exacerbating an existing disorder.  Furthermore, the examiner concluded that the Veteran's symptoms were minimal, assigning a GAF score of 80, while his VA treating psychiatrists found his condition more serious, assigning a score of 55.  The Board finds the Veteran's statements more credible, because the Veteran remembered specific details about his stressor that were subsequently confirmed and specific details about treatment he received soon after discharge, although the records are not available.  In addition, the Veteran's statements have been consistent, as his service treatment records include a report of nervous trouble in the medical history report accompanying his August 1968 separation examination.  For these reasons, the Board finds that the evidence weighs in favor of a finding that the Veteran's acquired psychiatric disorder is related to service, and service connection is therefore granted.   

Because the Veteran's claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, is granted.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


